Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric battery lock/latch and how the battery is locked in general (e.g. eccentric member of claim 17) must be shown or the feature(s) canceled from the claim(s). No details of the battery lock are shown in the single figure.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 7, and 19 objected to because of the following informalities:  the claims contain the word “actuable” that the Examiner notes is not a word in the English dictionary.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner notes that now eccentric member is shown in the figure and it is not known how this member interacts with the motor/latch.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 11-13, 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodman (US 8,469,381).

In re claim 2, Dodman further discloses wherein the battery lock is configured to lock automatically after the insertion of the battery into the battery compartment (column 9, lines 38-43).  
In re claim 6, Dodman further discloses wherein the control unit (253) is integrated into the battery lock.  
In re claim 7, Dodman further discloses wherein the battery lock has an operating element (255) that is actuable by a user (via key 261) for unlocking the battery lock.  
In re claim 11, Dodman further discloses wherein the control unit blocks the unlocking of the battery lock as long as the vehicle is in motion (while rider is sitting on top of battery and not actuating wireless key as shown in Figure 16D).
In re claim 12, Dodman further discloses wherein an onboard computer is configured to: receive data from at least one of a motion sensor, positional sensor, speed sensor and pedaling frequency sensor (column 13, lines 58-67) of the vehicle, to determine whether the vehicle is in motion from the received data, and to transmit a signal indicating a movement state of the vehicle to the control unit.  
In re claim 13, Dodman further discloses wherein the battery lock comprises a latch that locks the battery received in the battery compartment in a locked position and 
In re claim 15, Dodman further discloses wherein the battery lock is arranged at a frame side and the latch engages in its locked position into a latch receiver (257) of the battery received in the battery compartment as shown in Figure 16D.  
In re claim 16, Dodman further discloses wherein the latch in its locked position blocks a lever (238) by which the battery can be levered out of the battery compartment.  
In re claim 18, Dodman further discloses wherein the electric drive comprises an electromagnetic actuator (solenoid).  
In re claim 19, Dodman further discloses wherein the operating element is manually actuable by the user (via key 261) for unlocking the battery lock.  
In re claim 20, Dodman further discloses wherein in that the battery lock is arranged at a battery side (front side) and the latch engages in its locked position into a latch receiver (257) formed at a frame side with the battery received in the battery compartment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-5, 14 rejected under 35 U.S.C. 103 as being unpatentable over Dodman.
In re claims 3-5, Dodman further discloses an onboard computer (126) that is attached to the vehicle in a manner removable by a user as shown in Figures 5B and 6, but does not disclose wherein the control unit is implemented in the onboard computer/integrated into the motor control.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lock control of Dodman such that the wireless locking/unlocking of Dodman was integrated into the already present motor control/onboard computer to control all functions from the easy access handlebar mounted computer.
In re claim 14, Dodman further discloses wherein the latch is preloaded by a solenoid into its locked position, but does not disclose being preloaded by a spring. Dodman, however, does disclose a spring preloaded latch in another embodiment as shown in Figure 16B. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the solenoid latch of Dodman such that it comprised the spring of Dodman to keep the latch engaged in case the solenoid fails. 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Dodman in view of Wu (US 9,124,085).
In re claim 8, Dodman discloses the vehicle in accordance with claim 7, but does not specifically disclose wherein the control unit only permits an unlocking of the battery lock by the operating element as long as an onboard computer is attached to the .

Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Dodman in view of Du (US 2015/0091698).
In re claim 9, Dodman discloses the vehicle in accordance with claim 7, but does not specifically disclose wherein the vehicle has an electrically lockable frame lock that is electrically lockable by removing an onboard computer from the vehicle. Du, however, does disclose an electric bike (100) that locks automatically if the portable device (120) is removed (see [0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Dodman such that it comprised the automatic locking of Du should the user be too far away from the vehicle. The Examiner notes that the lock of Du is somewhere on the vehicle and can therefore, under the broadest reasonable interpretation, be considered a “frame lock” since the frame lock is not distinctly claimed as to how it functions. 
In re claim 10, the combination of Dodman and Du discloses the vehicle in accordance with claim 9, but does not specifically disclose wherein the control unit only permits the unlocking of the battery lock when the frame lock is locked. It would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach electric bicycles/battery locks of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611